His Honor,
HORACE L. DUFOUR,
rendered the opinion and decree of the Court as follows: -
This is a suit on an open account for goods furnished and work done; the answer is that defendant paid all he owed on May 25th, 1910, and that since then plaintiff has done no work for him.
There are two witnesses on each side.
The plaintiffs testify that the defendant’s wagons were brought to their place cf business by defendant’s son and'the drivers and that the work was done in the manner and at the time, mentioned in the bill.
*135Opinion and decree, January 13th, 1913.
* The defendant says that lie did not send Ms wagons to Ibe repaired by plaintiff but sent them to one Will; but lie does not produce Ms sons or Ms drivers to contradict plaintiff’s statement that they did the work. '
The trial Judge who heard and saw the witnesses gave plaintiff judgment as prayed for; we see no reason for disturbing this conclusion.
The appeal is not so clearly for delay as to warrant the allowance for damages for a frivolous appeal.
Judgment affirmed.